Citation Nr: 0727094	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972, and from October 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
RO.  

In May 2007, the veteran, accompanied by his representative, 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of these proceedings has been 
associated with the veteran's claims file.

Here, the Board notes that veteran's claim of entitlement to 
service connection for diabetes mellitus is premised in part 
on the theory that the veteran was exposed to Agent Orange 
during his Vietnam-era service aboard ship in the territorial 
waters of Vietnam. In this regard, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board that denied service connection for 
disabilities claimed as a result of exposure to herbicides in 
the official waters of Vietnam. VA disagreed with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit. In Ribaudo v. Nicholson, No. 06-7662 (U.S. 
Vet. App. January 26, 2007) (en banc), the Court ordered that 
the adjudication of claims potentially affected by Haas be 
stayed, pending a decision by the United States Court of 
Appeals for the Federal Circuit on Haas and further order of 
the Court. 

The portion of the veteran's claim based on exposure to 
herbicides while serving in the territorial waters of Vietnam 
is deferred pursuant to the above.  The portion of the claim 
based upon in-country exposure to Agent Orange is being 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran, in testimony before 
the Board, identified certain military records that are 
potentially relevant to the veteran's claim.  These records 
that have not been associated with the veteran's claims file 
and include flight logs for personnel who were transported 
off the U.S.S. Constellation to Da Nang in the Republic of 
Vietnam between January 1 and January 14, 1972.  
Specifically, the veteran has requested that the records from 
Squadron VAW-116 E-2B be requested for January 1972.

In this regard, the Board notes that the veteran testified 
that he served in the Navy aboard the U.S.S. Constellation in 
the territorial waters of Vietnam.  Just prior to his 
discharge from the service, the veteran states that he was 
transferred to Clark Air Force Base and then to San Francisco 
for separation.  The veteran's service personnel records 
indicate that the veteran was transferred from the U.S.S. 
Constellation to Subic Bay Naval Station, then to Clark Air 
Force Base in the Philippines, then to Travis Air Force Base 
in Northern California, and then to San Francisco.  The 
veteran testified, however, that he did not go directly from 
the U.S.S. Constellation to Subic Bay Naval Station, but was 
rather transferred temporarily to Da Nang in Vietnam for a 
few weeks before finishing his journey.  Specifically, the 
veteran testified that, on January 3, 1972, he was catapulted 
off the Constellation and flown to Da Nang.  He indicated 
that he did temporary work on work crews while in Da Nang, 
and was then flown to Clark Air Base.  

The veteran has requested that VA request the flight logs 
from the squadrons associated with the U.S.S. Constellation 
in January 1972, to include passenger lists, if any, in order 
to confirm that he was flown to Vietnam in January 1972.  
This would support the veteran's claim that he was in-country 
in Vietnam at that time, thereby supporting his claim for 
presumptive service connection for diabetes mellitus based on 
presumed exposure to Agent Orange in service.

Based on the foregoing, the Board finds that this matter 
should be remanded and that the RO should attempt to obtain 
records, to include flight logs, for personnel who were 
transported off the U.S.S. Constellation to Da Nang in the 
Republic of Vietnam between January 1 and January 14, 1972.  
Specifically, the veteran has indicated that the records from 
Squadron VAW-116 E-2B be requested for January 1972.  

The veteran should also be afforded an opportunity to submit 
any other records, recent medical records or opinions 
pertinent to his claim that have not already been associated 
with his claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appropriate 
service department or records custodian 
and request records of the Data 
Processing Center or similar facility in 
Da Nang, Vietnam, dated in January 1972, 
tending to show that the veteran signed 
in and was located at this facility prior 
to transportation to Subic Bay Naval 
Station or Clark Air Force Base later in 
the month.  In addition, the RO should 
request the flight manifests or flight 
logs, to include passenger lists if any, 
for all flights leaving the U.S.S. 
Constellation between January 1 and 
January 14 1972, to specifically include 
all flights going to Da Nang, Republic of 
Vietnam; and for flights leaving Da Nang 
and going to either Subic Bay Naval 
Station or Clark Air Force Base from 
January 14 to January 27, 1972.  The RO 
should also request the records from 
Squadron VAW-116 E-2B for January 1972.

If the RO is unable to locate these 
records, the RO must inform the veteran 
of the results of the requests.

2.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his diabetes mellitus since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



